Citation Nr: 0918917	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  96-40 525	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis has been received.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a right pelvis 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the ring finger of the left hand.  




REPRESENTATION

Appellant represented by:	Margret A. Costello, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 
1963, and from March 1970 to September 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision, in 
which the RO, among other things, denied a compensable rating 
for residuals of a fracture of the ring finger of the left 
hand, denied service connection for an unspecified right 
pelvis disability, and denied petitions to reopen claims for 
service connection for hepatitis, and for disabilities of the 
low back, and left shoulder.  The Veteran filed a notice of 
disagreement (NOD) in March 1996, and the RO issued a 
statement of the case (SOC) in April 1996.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 1996.

In December 1996, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  In February 1998, the 
Veteran testified during a hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is also of 
record.

In addition to the Board and RO hearings, referenced above, 
in May 2004, the Veteran testified during a hearing before a 
Veterans Law Judge who is no longer employed by the Board; a 
transcript of that hearing is of record.  It is unclear from 
the record why a second Board hearing was held, and why the 
undersigned Veterans Law Judge who conducted the 1998 hearing 
was not designated to conduct the subsequent hearing.  
Nevertheless, because of the departure of the second Veterans 
Law Judge, noted above, in a letter dated in February 2009, 
the Veteran was offered another hearing; however, he 
responded that he did not want another hearing.  

In June 1998, the Board remanded the matters on appeal to the 
RO for additional evidentiary development.  The RO continued 
the denial of the increased rating and service connection 
claims, as well as again declining to reopen service 
connection claims for hepatitis, and for disabilities of the 
low back and left shoulder (as reflected in supplemental SOCs 
(SSOCs) dated in June 2000, March 2002, and January 2003), 
and returned these matters to the Board for further appellate 
consideration.  

In a March 2002 decision, the RO declined to reopen a claim 
for service connection for hypertension.  The Veteran also 
perfected an appeal of that denial.  

In August 2004, the Board determined that, because the 
Veteran had not been notified about his appellate rights in 
prior RO denials, the claims for service connection for 
disabilities of the low back and left shoulder should be 
considered on the merits without the predicate requirement of 
the receipt of new and material evidence.  The Board then 
granted service connection for hypertension, and remanded the 
remaining claims to the RO (via the Appeals Management Center 
(AMC), in Washington, DC) for additional evidentiary 
development.  The Board's grant of service connection for 
hypertension represents a full grant of the benefit sought in 
regard to that claim.  

At some point after the Board's August 2004 remand, the 
original claims file was lost.  The RO and the AMC have 
attempted to reconstruct the record to the extent possible.  
The AMC continued the denial of each remaining claim (as 
reflected in a September 2008 SSOC), and returned these 
matters to the Board for further appellate consideration.  

Subsequent to the September 2008 SSOC, the Veteran submitted 
additional evidence to the AMC in November 2008.  However, as 
that evidence consists of duplicates of service treatment 
records which had already been considered by the RO and the 
AMC, remand for issuance of a SSOC is not required.  See 38 
C.F.R. §§ 19.31, 19.37 (2008).

The Board notes that, during much of the pendency of this 
appeal, the appellant has been represented by Disabled 
American Veterans.  Subsequent to the Board's August 2004 
remand, the Veteran appointed Attorney Robert P. Walsh as his 
representative.  However, he revoked that appointment in a 
letter received in October 2008.  In separate correspondence 
received at that time, the appellant submitted an Appointment 
of Individual as Claimant's Representative (VA Form 21-22a) 
appointing Attorney Margaret A. Costello.  The Board 
recognizes the change in representation.  

In view of the Board's favorable disposition of the request 
to reopen the claim for service connection for hepatitis, the 
Board has characterized the appeal as to that disability as 
encompassing two matters, as set forth on the title page.

The Board's decision reopening and denying the claim for 
service connection for hepatitis, denying the claim for 
service connection for a right pelvis disability, and denying 
the claim for a compensable rating for residuals of a 
fracture of the ring finger of the left hand, is set forth 
below.  The claims for service connection for back and left 
shoulder disabilities are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran when further action, on his part, is 
required.

The Board also notes that, in August 2004, the Board referred 
claims for service connection for diabetes mellitus and for 
an increased rating for hearing loss to the RO for 
appropriate consideration.  It does not appear that any 
subsequent action has been taken regarding those claims.  The 
Board again refers these claims to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a December 1983 decision, the Board denied the 
Veteran's claim for service connection for hepatitis.

3.  New evidence associated with the claims file since the 
December 1983 denial of the claim includes relevant official 
service department records not previously considered.  

4.  Competent medical evidence establishes that the Veteran 
does not have hepatitis.

5.  The medical evidence with respect to the existence of a 
current right pelvis disability weighs against the claim.

6.  Pertinent to the October 30, 1995 claim for increase, the 
evidence reflects that the Veteran's residuals of a fracture 
of the ring finger of the left hand has consisted of pain and 
limited motion; arthritis is not associated with the fracture 
of the ring finger, and no amputation or disability 
comparable to amputation of the ring finger is shown. 



CONCLUSIONS OF LAW

1.  As evidence received since the Board's December 1983 
denial of service connection for hepatitis includes service 
records not previously considered, the criteria for 
reconsideration of the claim are met.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. § 3.156, 20.1100(a) (1995-
2008) 

2.  The criteria for service connection for hepatitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a right pelvis 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.  The criteria for a compensable rating for residuals of a 
fracture of the ring finger of the left hand have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5227 (1995-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

As regards the remaining claims, VA's notice requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

This appeal involves claims that were initially adjudicated 
before the enactment of the VCAA.  In a December 2004 post-
rating letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate each claim on appeal, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Subsequently, a March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the aforementioned notice, and opportunity 
for the Veteran to respond, the September 2008 SSOC reflects 
readjudication of each claim being decided.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the December 2004 notice letter, which informed 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the March 2006 letter, which explained how disability 
ratings are determined, and the April 2003 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letters are 
deficient in meeting the Vazquez-Flores requirements, the 
Board notes that the Veteran has not been prejudiced.  The 
claims file reflects that the Veteran had actual knowledge of 
the type of evidence pertinent to his claim for an increased 
rating.  In correspondence received in response to the 
Board's August 2004 remand, the Veteran reported that he 
cannot lift anything over 10 pounds and that his finger is 
useless.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of the type of evidence that is 
necessary to substantiate a claim.  Vasquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the Veteran's statements regarding the 
effects of his left ring finger disability on his daily life, 
the Board finds that the Veteran has demonstrated that he has 
actual knowledge of the type of evidence pertinent to his 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  As discussed in the 
Introduction, this appeal involves a rebuilt claims file.  
Pertinent medical evidence associated with the claims file 
consists of the Veteran's service treatment and service 
personnel records, VA and private treatment records, and the 
reports of VA examinations and medical opinions dated in 
January 1996, February 2005, October 2005, August 2006, 
November 2006, and August 2008.  Also of record and 
considered in connection with the appeal are the transcripts 
of the Veteran's December 1996 RO hearing, and his February 
1998 and May 2004 Board hearings, along with various 
statements submitted by the Veteran and his attorney, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board notes that several records in the claim file 
include the Veteran's report that he has been receiving 
Social Security disability benefits.  It is unclear whether 
all of those records are contained in the rebuilt claims 
file.  However, a February 2001 SSOC indicates that Social 
Security Administration (SSA) records were obtained and 
associated with the claims file in December 2000, and that 
those records were not pertinent to the claims for service 
connection for hepatitis, or for a disability of the pelvis, 
or the claim for an increased rating for residuals of a 
fracture of the ring finger of the left hand.  Moreover, the 
claims for service connection for hepatitis and a pelvis 
disability are being denied on the basis that there is no 
current disability.  The SSA determination apparently dates 
from some time prior to December 2000, and there is far more 
recent medical evidence that affirmatively establishes no 
current disability regarding the hepatitis and pelvis claims.  
As such, SSA records could not provide probative evidence of 
either current disability.  Indeed, there has been no 
argument that the SSA records are pertinent to the claims now 
being decided, so as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board also acknowledges the request of the appellant's 
attorney that the appellant be scheduled for a VA examination 
to evaluate the claimed pelvis disability.  The Board 
emphasizes, however, that the claim is one for service 
connection.  In this case, there is competent medical 
evidence already of record regarding the matter of a current 
disability, and this evidence weighs against the claim.  As 
the current record establishes that the Veteran does not have 
the disability for which service connection is sought, there 
is no logical basis for obtaining a medical nexus opinion.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

A previous claim for service connection for hepatitis was 
denied in a November 1981 rating decision.  The Veteran 
appealed; and, in December 27, 1983 decision, the Board 
denied the claim.  The reconstructed claims file contains no 
subsequent reference to any request to reopen the claim prior 
to the claim on appeal.  

Typically, the fact that there was a prior Board decision 
would render that decision final as to the evidence then of 
record, and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 
C.F.R. § 20.1100(a) (2008)  Under such circumstances, VA 
could only reopen and review such claim if new and material 
evidence is submitted by or on behalf of a veteran.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the December 1983 Board decision 
includes official service department records submitted by the 
Veteran.  These records include service treatment records 
from the Veteran's first period of service, and his service 
personnel records.  As, pursuant to 38 C.F.R. § 3.156(c), 
these additional service records require reconsideration of 
the claim for service connection, analysis of the claim in 
light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board 
further notes, parenthetically, that if the reconsidered 
claim is ultimately granted all or in part on the basis of 
the additional service records received, the effective date 
of such award is the date entitlement arose, or the date of 
receipt of the previously denied claim, whichever is later.  
See 38 C.F.R. § 3.156(c)(iii)(3).].

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's service treatment records indicate that he was 
diagnosed with viral hepatitis in November 1977.  Pertinent 
blood test results in August 1978 were slightly elevated.  
Results in September 1978 were within normal limits.  The 
report of examination for separation from service in August 
1979 indicates normal findings for all systems.  Hepatitis 
was noted by history only.  After service, the Veteran was 
afforded a VA examination in September 1981, in conjunction 
with his service connection claim.  The examiner noted that 
hepatitis was suspected in 1977, based on elevated bilurubin 
and SGOT levels in the blood, and the Veteran tested positive 
for hepatitis B antigens.  However, the examiner related the 
abnormal blood results to alcohol consumption, noting that 
alcoholism was a big factor in the Veteran's life.  Although 
a copy is not of record, as gleaned from the Board's 1983 
decision, another VA examination was conducted in March 1983.  
That examiner found that the Veteran had no evidence of 
active hepatitis B infection, and also noted that he could 
find no conclusive evidence in the service treatment records 
to confirm a previous viral infection.  According to the 
examiner, the abnormal blood results could possibly be due to 
chronic non-A-non-B hepatitis, but could also be secondary to 
alcoholism.  

More recently, in September 2003, the Veteran was evaluated 
for complaints arising out of what was reported as his 
concern for his liver.  The examiner noted the Veteran's 
history of alcoholism and recent binge drinking, and ordered 
liver function tests.  A CT scan revealed an abnormal mass at 
the head of the pancreas and fatty infiltration of the liver.  
However, the resulting diagnoses, presented in a February 
2004 report, did not include hepatitis, but consisted of 
worsening type 2 diabetes, uncontrolled hypertension, 
uncontrolled low-density lipoprotein level, obesity, 
depression, and lumbar spinal stenosis, and shortness of 
breath.  Indeed, an April 2004 addendum indicates the 
examiner's conclusion that the Veteran does not have 
hepatitis B or C.  

In sum, while viral hepatitis was noted in service, the post-
service record contains no diagnosis of hepatitis, and 
neither the Veteran nor his attorney has submitted or 
identified medical evidence reflecting such a diagnosis.  
Indeed, the medical evidence affirmatively establishes that 
the Veteran does not have hepatitis.  

Regarding the pelvis, service treatment records indicate that 
the Veteran received a pelvic X-ray in April 1963 to evaluate 
complaints of back and testicular pain.  An X-ray was 
interpreted as showing three small calcific densities with 
the appearance of phlebitis.  The Veteran received a 
subsequent pelvic X-ray in July 1973; however, this was again 
taken to evaluate complaints of lumbosacral pain.  There was 
no reference to the calcific densities seen previously, and 
the results were interpreted as normal, with no findings 
pertinent to a pelvic disorder.  The report of examination 
for separation in August 1979 is silent as to any pelvic 
injury or disease, and contains normal findings for all 
systems.  

Pertinent to the claim for service connection for disability 
of the pelvis, the Veteran was afforded a VA examination in 
February 2005.  The examiner, a certified nurse practitioner 
(K.G.) reported that the Veteran denied any orthopedic 
condition of the pelvis and denied treatment for any 
condition of the pelvis.  The diagnosis was "[n]o pelvis 
condition found; veteran denies condition of the pelvis."  

The Veteran was afforded another examination in October 2005.  
Although the physician (S.M.) noted a mild tilting of the 
iliac crest in the supine position, his conclusion was that 
"[t]here is a normal right pelvis."  He further concluded 
that it was not likely that any current complaints regarding 
the pelvis are related to his active service.  S.M. examined 
the Veteran again in August 2006 and diagnosed a "[n]ormal 
pelvis without any tilting."  The same physician then 
referred to "currently diagnosed lower back, right pelvis, 
[and] left shoulder disorders," and concluded that no 
opinion could be given as to date of onset or etiology.  S.M. 
noted that the claims file was not available, and he provided 
an addendum opinion in November 2006, after reviewing the 
claims file.  There, he stated that he had already furnished 
a diagnosis of currently present lower back, right pelvis and 
left shoulder conditions.  He then stated that these 
conditions are related to the Veteran's active service.  S.M. 
referred specifically to the July 1973 complaint of groin 
pain.  Another addendum was provided in April 2008, this time 
without the claims file.  S.M. again repeated that he had 
previously provided diagnoses of currently present lower 
back, right pelvis and left shoulder conditions, and upon 
further review of the claims file (which he previously stated 
was unavailable), he believed that the conditions were 
related to active service.  

Regarding the self-contradictory set of reports from S.M., 
not only did he refer repeatedly to a diagnosis of a pelvic 
"condition" which was never described or reported in any of 
his objective findings, and which directly conflicts with his 
diagnosis of a "normal right pelvis," his use of the term 
"condition" is nonspecific.  Reference to a pelvic 
condition where there have been no objective signs of 
functional impairment cannot be interpreted as a diagnosis.  
Pain or other symptoms, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

S.M. also changed his purported nexus opinion, without 
explanation, from negative, to inconclusive, and then to 
positive.  In addition, he reported in the same document, 
both that he reviewed the claims file, and that the claims 
file was not available for review.  In light of these 
discrepancies, the Board accords no probative weight on any 
of S.M.'s reports or findings.  The Board is thus left with 
the report of K.G., which reflects her conclusion that there 
is no disability of the pelvis.  

The Veteran's attorney, in written argument dated in November 
2008, has challenged the qualifications of K.G. to render a 
probative medical opinion.  The Board notes that K.G. is a 
medical professional, and is presumed qualified to render a 
medical opinion.  The Veteran's attorney has provided no 
evidence by which that presumption can be rebutted.  As such, 
her opinion is weighed in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, for the reasons stated above, the Board accords 
no probative weight to the self-contradictory findings of 
S.M.  By contrast, K.G.'s findings with respect to the pelvis 
are internally consistent, and consistent with her objective 
findings, and the Board finds no basis to discount them.  As 
such, the February 2005 VA examination report is the most 
probative evidence with respect to a current diagnosis of a 
pelvic disability.  That evidence weighs decidedly against 
the claim.  

[The Board notes, parenthetically, that a January 2005 
nursing assessment from Munson Hospital shows the Veteran's 
complaint of pain from an incision in the groin.  However, 
this was related to a cardiac catheterization procedure and 
has no relationship to the issue on appeal.]  

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the Veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered either to establish a diagnosis of hepatitis, 
or a disability of the pelvis, such evidence must fail.  
Matters of diagnosis and etiology are within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons are not shown to possess the 
appropriate training and expertise, the Veteran and his 
attorney simply are not competent to provide a probative 
(persuasive) opinion on the matters upon which these claims 
turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have a 
pelvis disability or hepatitis, for which service connection 
is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claims for service connection for hepatitis 
and for a pelvis disability must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the currently-claimed disability-has 
not been met.

For all the foregoing reasons, the claims for service 
connection for hepatitis and for a pelvis disability must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, the RO granted service connection for 
"residuals of a left hand injury" in a November 1981 rating 
decision.  A noncompensable rating was assigned, effective 
June 24, 1981.  The Veteran filed his claim for an increased 
rating on October 30, 1995.  In a February 1996 rating 
decision, the RO denied the claim, finding that a compensable 
rating was not warranted under 38 C.F.R. § 4.71a, DC 5227.  

Considering the evidence of record in light of the applicable 
criteria, the Board finds that a compensable rating is not 
warranted for residuals of a fracture of the ring finger of 
the left hand.

DC 5227 provides only for a noncompensable rating for 
ankylosis of the little finger.  Accordingly, a compensable 
rating is not available under that code.  The Board has also 
considered a rating under 38 C.F.R. § 4.71, DC 5230 (2008), 
applicable to limitation of motion of the ring or little 
finger.  However, this DC sets forth no compensable rating, 
i.e., limitation of motion of the fifth, or little, finger is 
not compensable regardless of degree.  

The Board notes that the Veteran has been found to have 
arthritis of the first three digits of the left hand.  
However, service connection has not been granted for 
arthritis, and it was the opinion of the February 2005 VA 
examiner that the arthritis was not related to the service 
connected fracture of the ring finger of the left hand.  
Accordingly, the provisions of DC 5003 are not applicable 
here.  

Diagnostic Code 5227 also includes a note directing 
consideration of whether evaluation on the basis of 
amputation is warranted, and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Under DC 5155, a 20 percent rating is available for 
amputation of the ring finger with metacarpal resection (more 
than one-half the bone lost).  A 10 percent rating is 
available for amputation without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  

Here, there is no actual amputation involving any portion of 
the Veteran's left ring finger.  Moreover, in light of the 
symptomatology reported on examination, the Board finds that 
disability comparable to amputation of the left ring finger 
is not shown.  In so finding, the Board acknowledges the 
Veteran's contentions regarding the effects of the disability 
on his daily life, as noted in the report of VA examination 
in February 2005.  The Veteran reported that he experiences 
pain in the left ring finger when he shakes hands.  He also 
reported that he cannot wear a ring on that finger, and that 
the finger cannot bear weight.  However, in the Board's view, 
such symptomatology is not the equivalent of amputation.  
Indeed, the February 2005 examination report reflects active 
and passive range of motion of the proximal interphalangeal 
and distal interphalangeal joints measured from 0 to 90 
degrees.  Active and passive range of motion of the 
metacarpal phalangeal joint was measured from 0 to 60 
degrees.  The examiner found that there was no ankylosis 
involving the left ring finger.  Moreover, the examiner found 
that strength and dexterity were normal, and there was no 
deformity.  In sum, the Veteran retains a significant amount 
of function in his left ring finger.  The type and degree of 
symptomatology reported by the Veteran and observed by 
medical examiners is consistent with limited motion, or 
motion that is accompanied by pain.  As discussed above, the 
rating schedule does not provide for a compensable rating 
based on such symptomatology.  

The Board further notes that the Veteran has not suggested, 
and the objective evidence does not reveal, that the 
residuals of a fracture of the ring finger of the left hand 
have resulted in limitation of motion of other digits or 
interference with overall function of the hand beyond that 
contemplated by the rating assigned.  The Board also points 
out that there is no other basis for assignment of a higher 
rating for the disability under consideration.  Service 
connection has not been granted for impairment other than 
that discussed above so as to warrant evaluation of the 
disability under any other provision of the rating schedule.

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the October 1995 claim for 
increase, the Veteran's residuals of a fracture of the ring 
finger of the left hand reflect so exceptional or unusual a 
disability picture as to warrant the assignment of a 
compensable rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  This disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the Board finds that the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating for the disability under 
consideration, pursuant to Hart, and that the claim for a 
compensable rating in for residuals of a fracture of the ring 
finger of the left hand must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any  
higher rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

ORDER

The request to reconsider the claim for service connection 
for hepatitis is granted.

Service connection for hepatitis is denied.

Service connection for a right pelvis disability is denied.

An increased (compensable) rating for residuals of a fracture 
of the ring finger of the left hand is denied.  




REMAND

A review of the evidence indicates that additional 
development is needed to reach a decision on the claims for 
service connection for low back and left shoulder 
disabilities.  

The February 2005 VA examination report shows a diagnosis of 
mild degenerative joint disease of the left shoulder and 
degenerative disc disease and arthritis of the lumbar spine.  
Moreover, the service treatment records document treatment 
for back and left shoulder complaints in service.  

As discussed in detail in the Board's decision above, the 
record contains conflicting opinions regarding the etiology 
of the Veteran's current low back and left shoulder 
disabilities.  In addition to the problems already discussed, 
the various opinions offered by S.M. suffer from a lack of 
any meaningful discussion of the evidence that supports his 
conclusions.  Most significant in the Board's view, in the 
most recent April 2008 opinion, although concluding that the 
Veteran's back and left shoulder disabilities were related to 
service, does not address significant post-service evidence 
indicating that the Veteran had no abnormalities of the spine 
when examined for a Social Security evaluation in October 
1980, as well as evidence indicating that the Veteran 
suffered initial onset of back symptoms in 1988 when he fell 
in a parking lot.  In fact, it does not appear that those 
records were in the claim file until after the April 2008 
opinion.  While perhaps not determinative, this evidence is 
significant as it suggests a possible alternative origin for 
the Veteran's current back disability.  

Regarding the other principal nexus opinion, included in the 
February 2005 VA examination report, the Board notes that the 
examiner concluded that the Veteran's back disability was not 
related to service, and supported her conclusion by noting 
that there was no documented causal event or ongoing 
treatment occurring during active duty.  However, the service 
treatment records document that the Veteran was treated for 
back and left shoulder pain on several occasions.  Indeed, 
elsewhere in her report is a notation of a diagnosis of 
bicipital tendonitis in service.  However, this was not 
addressed in terms of a causal event or other treatment in 
service.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claims for service connection for back and left shoulder 
disabilities.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility, to evaluate the claimed low back and left 
shoulder disabilities.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claims for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

In addition, the Board notes that the February 2001 SSOC 
(prior to the loss of the original claims file) indicates 
that records pertinent to the back and shoulder claims were 
received from SSA.  It does not appear that the records 
pertaining to the shoulder have since been associated with 
the rebuilt claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of pertinent SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decisions regarding the claims 
for disability benefits pertinent to the claims remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to any of the claims on appeal 
that is not currently of record.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney 
that the records were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician who has not already examined 
him, at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the  examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests, studies, 
and consultations should be accomplished 
(with all results made available to the 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Regarding the latter, the examiner should 
clearly identify all current 
disability(ies) of the low back and left 
shoulder.  Then, with respect to each 
diagnosed low back and left shoulder 
disability, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability is the result of injury or 
disease incurred in or aggravated by 
service.  In rendering the requested 
opinion, the examiner should specifically 
address the significance, if any, of the 
initial normal post-service examination 
findings regarding the back, and the post-
service fall and injury to the low back in 
1988.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection on appeal, in light of 
all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


